Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
2. 	This following is a Final Office Action is in response to Applicant's amendment received December 23, 2020.  In the Amendment, Claims 1-9, 19 and 22-31 were cancelled. Claims 32-51 were newly added. Claims 32-51 are currently pending.
				 
Response to Amendment
3. 	The 35 U.S.C. 101 rejection of claims 32-51 is rendered below.
.   			
 	Response to Arguments

4. 	Applicant's arguments filed on December 23, 2020 with regard to the 101 rejection have been fully considered but they are not persuasive. Specifically Applicant submits (Pages 8 and 9 in remarks) that the claim does not recite a judicial exception. Applicant further argued the claim does not address an abstract idea grouped in Section I of the Guidance. Applicant further argued the “claim   
In response, the examiner respectfully disagrees. The claims are clearly directed to organizing human activity in that the limitations are directed to assigning and accepting tasks, and further highlighting the ability of an individual to carry out his/her task(s) in a nominal fashion. This is clearly directed to organizing human activity where tasks are assigned and managed by individuals. 
 	Applicant further argued (Pages 10 and 11 in remarks) that “”The features including "collecting electrocardiogram data, breathing data and eye tracking data generated by the wearable sensors, calculating eye movement velocities and duration of eye movements from the eye tracking data and identifying tunnel vision from the eye 
In response, the examiner respectfully disagrees. The claims do not show a technical improvement in the architecture of a computing system. This is a generic or conventional setup of a basic processing unit. Collecting, calculating, generating, and reassignment data are generic computer functions. The Claims fail to recite any computing elements (e.g. hardware, software) to perform the claimed steps and therefore merely recite a series of method steps that, given their broadest reasonable interpretation, covers performance of the mend steps by a human mind.  Even if a computer was used to perform the claimed steps, it would be a mere recitation of a generic system or computer that cannot transform a patent-ineligible abstract idea into a patent-eligible invention as stated in Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cri. 2014) ("And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible " (citation omitted)). Thus, if a patent's recitation of 
Further, the claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the  abstract idea to effect a particular treatment or prophylaxis for a disease  or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 101 
5.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 32-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, independent claims 32, 39 and 46 are directed to a method. Each of the claims falls under one of the four statutory classes of invention.
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
 The claims comprise collecting sensor data originating from a plurality of 
The resent claims recite steps that can be performed using the human mind, pen, and paper. According to the 2019 Revised Guidance, concepts performed in the human mind (including an observation, evaluation, judgement, or opinion) fall into the category of mental processes. See 2019 Revised Guidance, 84 Fed. Reg. at 52. Accordingly, the claims recite a type of abstract idea.
Claim 32 as an example recites:
collecting electrocardiogram data, breathing data and eye tracking data (wherein the "collecting" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the collecting may be accomplished via human judgment or observation); 
calculating eye movement velocities and duration of eye movements from the eye tracking data and identifying tunnel vision from the eye movement velocities and duration of eye movements (wherein the "calculating" exemplifies mathematical concepts since mathematical relationships and calculations are recited and within the abstract idea of organizing human activity); 
calculating a heart rate value from the electrocardiogram data and calculating stress level data from the heart rate value and breathing data (wherein the wherein the "calculating" exemplifies mathematical concepts since mathematical relationships and calculations are recited and within the abstract idea of organizing human activity); 
generating a user functional assessment for the team member based on the eye movement velocities, the tunnel vision identification and the stress level data (wherein 
 generating a team functional assessment from the user functional assessments (wherein the "generating" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the generating may be accomplished via human judgment or observation);
assigning tasks to one or more team members based on the team functional assessment and each team member user functional assessment (wherein the "assigning" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the assigning may be accomplished via human judgment or observation); 
generating an updated user functional assessment for each team member and an updated team functional assessment as the assigned tasks are performed (wherein the "generating" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the generating may be accomplished via human judgment or observation); and 
reassigning tasks to one or more team members based on the updated user functional assessment for each team member and the updated team functional assessment (wherein the ”reassigning" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the reassigning may be accomplished via human judgment or observation).

Independent claim 39 recites: 
collecting electrocardiogram data, breathing data and eye tracking data generated (wherein the "collecting" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the collecting may be accomplished via human judgment or observation); 
filtering the electrocardiogram data, breathing data and eye tracking data (wherein the "filtering" function is mathematical concept since mathematical relationships and calculations are recited and within the abstract idea of organizing human activity); 
calculating eye movement velocities and duration of eye movements from the filtered eye tracking data (wherein the "calculating" function is mathematical concept since mathematical relationships and calculations are recited and within the abstract idea of organizing human activity); and  
calculating stress level data from the filtered electrocardiogram data and filtered breathing data (wherein the "calculating" function is a mathematical concept since mathematical relationships and calculations are recited and within the abstract idea of organizing human activity); 3Application No. 15/198,783
generating a user functional assessment for the team member based on the eye movement velocities, duration of eye movements and the stress level data; and generating a team functional assessment from the user functional assessments (wherein the "generating" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the generating may be accomplished via human judgment or observation); 

generating an updated user functional assessment for each team member and an updated team functional assessment as the assigned tasks are performed (wherein the "generating" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the generating may be accomplished via human judgment or observation); and 
reassigning tasks to one or more team members based on the updated user functional assessment for each team member and the updated team functional assessment reassigning" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the reassigning may be accomplished via human judgment or observation)..	
Independent claim 46 recites similar limitations as claim 1 and is therefore found to recite the same abstract idea.
	With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a wearing sensor. This additional element have been evaluated, but fail to integrate the abstract idea into a practical application. This limitation describes elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to 
	Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	The dependent claims 33-38, 40-45, and 47-51 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible 
	Dependent claims 33-38, 40-45, and 47-51 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details or activities that can be performed in the human mind via observation, evaluate, judgment, or opinion. For example, dependent claims 33 recite details about the user functional assessment is generated using user (acceleration data), which, may also be performed mentally via human judgment, observation, or evaluation.  Remaining dependent claims 34-38, 40-45, and 47-51 have been evaluated as well, however similar to claim 33, these claims are part of the abstract idea itself since these activities can be also implemented mentally, such as via human judgment, evaluation, observation, or opinion. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation or extra solution activity as discussed above. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or add significantly more beyond the abstract idea itself.
	With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element is directed to wearing device. 
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

					Conclusion
6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
                                                             
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Perry et al (U.S. Patent No. 10/235,646 hereinafter Perry) discloses user wearable user device is associated with a particular individual, such that task assignments are sent to mobile device of the user. Note Column 4, lines 3-14 of Perry.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/Romain Jeanty/Primary Examiner, Art Unit 3623